Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Paul R. Clark d/b/a Clark Orthopedics Company,
(PTAN: 0561800001),

Petitioner,
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-686
Decision No. CR2276

Date: October 27, 2010

DECISION DISMISSING REQUEST FOR HEARING
WITHOUT PREJUDICE

By letter dated April 30, 2010, Petitioner requested an ALJ hearing on the Medicare
contractor’s revocation of Petitioner’s durable medical equipment, prosthetics, orthotics
and supplies (DMEPOS) Medicare billing privileges and two-year bar on reenrollment as
a supplier. On May 12, 2010, I acknowledged receipt of Petitioner’s request and set up a
briefing schedule. In that Order, I emphasized that time is of the essence in this case.
See 42 C.F.R. § 498.79.

Subsequent communications from the parties indicated that the Centers for Medicare and
Medicaid Services (CMS) and the Medicare contractor were working with Petitioner to
waive the reenrollment bar and reinstate Petitioner upon filing of a reenrollment
application. In order to accommodate these efforts, I issued additional rulings providing
time for the parties to come to a resolution. See Order Granting Extension dated June 21,
2010; Ruling On Motion To Dismiss and Order Setting Further Proceedings dated July
22, 2010. CMS complied with my Order to file its exchange and Petitioner was directed
to file his exchange by August 26, 2010 but did not do so. On September 2, 2010, I
therefore issued an Order to Show Cause within 10 days as to why I should not dismiss
the request for abandonment. On September 13, 2010, Petitioner requested an extension
of time which | again granted, allowing Petitioner until September 30, 2010 to show
cause.

The parties then indicated that the contractor was processing Petitioner’s application but
had yet to make a final determination. On October 6, 2010, I stayed this case for two
weeks to allow the contractor to process Petitioner’s application. Finally, on October 20,
2010, I notified the parties that unless I heard good cause why I should not close this
case, I would dismiss without prejudice the following week.

CMS did not object to dismissal without prejudice. In an October 22, 2010 email
communication with my office, however, Petitioner stated that he preferred to keep his
appeal “still active and extended until a decision is made by the contractor.”

This case has languished for a significant period of time without active development.
The delays are not all attributable to one party and have, in the end, resulted in an agreed
process to resolve the dispute. I encourage the parties to continue with the agreed
reinstatement process, but I do not see that a purpose is served by maintaining
indefinitely on the docket an appeal that is not being actively pursued. I understand
Petitioner’s concerns that his position not be prejudiced in the event that the
reinstatement process breaks down or results in an unfavorable outcome. I conclude,
however, that those concerns can be effectively met by issuing this dismissal without
prejudice.

I am authorized to dismiss a request for a hearing that has been abandoned. I may
consider a request for hearing to be abandoned if the party requesting a hearing fails to
respond within 10 days to a “show cause” notice with a showing of good cause. 42
C.F.R. § 498.69(b)(2). Iam unable to find good cause to keep this appeal open at this
time when Petitioner is not seeking to go forward and develop the record for a final
decision.

I emphasize that I am dismissing this case without prejudice. The effect of a dismissal
without prejudice is that Petitioner may file to reopen the appeal at any time if the result
of the current reinstatement process is adverse. Therefore, if Petitioner’s reenrollment
application is denied, he can refile his request for an ALJ hearing. I may also vacate a
dismissal if either party so requests within 60 days after receipt of the dismissal and
shows good cause for vacating it. 42 C.F.R. § 498.72.

/s/
Leslie A. Sussan
Board Member

